DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-8, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodle (US 5,961,072) in view of Honigsbaum (US 6,499,421).
	In regard to claim 1, Bodle discloses an escape path marking for an aircraft, the escape path marking comprising:
(a) a lighting element, which luminesces in a dark environment, and which emits an emitted light which exits at an outer side of the escape path marking (e.g., “… photoluminescent strip …” in the second column 2 paragraph);
(b) a transparent protective element arranged between the lighting element and the outer side of the escape path marking (e.g., “… a layer which is impervious to UV light is used to protect the photoluminescent layer. The UV protecting layer may be a strip mounted on top of the photoluminescent strip or may be a coating on the photoluminescent strip …” in the tenth column 2 paragraph);
(c) a planar element, which comprises pure-color transparent and opaque regions, arranged between the lighting element and the outer side of the escape path marking (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque …” in the last column 2 paragraph),
wherein a transparent pigmented element is formed and arranged between lighting element and the outer side of the escape path marking such that in an event of external illumination according to at least one predefined illumination scenario, a predefined first color tone results on the outer side of the escape path marking at the transparent regions of the planar element (e.g., “… modifying the light transmission properties may include inserting a colored filter underneath the cover or may include using a UV ” in the first column 3 paragraph), and
wherein the planar grid element and the transparent pigmented element are arranged such that, in the event of external illumination according to at least one predefined illumination scenario, a final visible pattern or color perceivable at the outer side the escape path marking results from color impressions from a mixture of colors of the opaque regions of the planar grid element and the first color tone provided by the transparent pigmented elements in the transparent regions of the planar grid element (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
While Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of Bodle lacks an explicit description that the pattern of the pure-color transparent and opaque regions are regularly alternating to form a grid.  However, escape path marking patterns are well known in the art (e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 array in Fig. 9 and “… immediately recognizable as an exit row seat by virtue of … at least one repetitive array of embroidered, sewn, stitched or woven unidirectional touch-and-sight-recognizable symbols 955 on seat cushion 952 and on the forward-facing portion of seat 954, and array 958 on aisle-side seat skirt or side ” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., pure-color transparent and opaque regions regularly alternating to form a grid) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
	In regard to claim 2 which is dependent on claim 1, Bodle also discloses that the protective element is pigmented to form the transparent pigmented element or the transparent pigmented element is a color film (e.g., “… modifying the light transmission properties may include inserting a colored filter underneath the cover or may include using a UV protective layer which modifies the color of the light passing through it …” in the first column 3 paragraph).
	In regard to claim 3 which is dependent on claim 1, Bodle also discloses that the opaque regions of the planar element are pigmented such that in the event of external illumination according to the at least one predefined illumination scenario, a predefined second color tone or a predefined multicolored pattern results on the outer side of the escape path marking at the opaque regions of the planar element, the final visible e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 4 which is dependent on claim 1, Bodle also discloses that the predefined first color tone is a color tone of a predefined multicolored pattern, the final visible pattern or color comprising the predefined multicolored pattern (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 5 which is dependent on claim 1, Bodle also discloses that the transparent pigmented element is pigmented such that in the event of external illumination according to the at least one predefined illumination scenario, a predefined brightness or a predefined saturation results on the outer side of the escape path marking at the transparent regions of the planar element (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
6 and 18 which are dependent on claim 1, Bodle also discloses that the transparent and opaque regions of the planar element alternate such that adjacent regions are not perceivable separately from a distance of at least 90 cm from the outer side of the escape path marking at a resolution of at least 0.3 arc minutes (e.g., “… advantage of such opaque portions is that they can be used to cover or mask poor cutting of the carpet … cutting of the carpet that is required to match it to the floor path lighting system … Preferably the base photoluminescent layer is yellow more specifically yellow/green. Preferably the pigment has a red color but may be another color …” in the last column 2 paragraph, the sixth column 4 paragraph, and the seventh column 5 paragraph).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the carpet of Bodle is “match … to the floor path lighting system” by selecting the transparent and opaque regions to be the same color as the carpet such that adjacent regions are not perceivable separately from a distance of at least 90 cm from the outer side of the escape path marking at a resolution of at least 0.3 arc minutes.
	In regard to claims 7 and 19 which are dependent on claim 1, while Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of Bodle lacks an explicit description that the pattern that the pattern of the opaque regions or the transparent regions of the grid element have a mean diameter of 0.25 mm to 1 mm or the mean distance between two adjacent opaque regions is 0.3 mm to 2 mm.  However, escape path marking patterns are well known in the art (e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 … immediately recognizable as an exit row seat by virtue of … at least one repetitive array of embroidered, sewn, stitched or woven unidirectional touch-and-sight-recognizable symbols 955 on seat cushion 952 and on the forward-facing portion of seat 954, and array 958 on aisle-side seat skirt or side panel 959 …” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., distance between two adjacent opaque regions is about 2 mm) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
	In regard to claim 8 which is dependent on claim 1, Bodle also discloses that the planar element is arranged between the outer side of the escape path marking and the protective element (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a ” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 11 which is dependent on claim 1, Bodle also discloses that the transparent regions of the element are blank spaces (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the last column 2 paragraph and the second column 5 paragraph).
	In regard to claim 12 which is dependent on claim 1, while Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of Bodle lacks an explicit description that the pattern has an area fraction of the opaque regions of the planar element in relation to a total area of the planar element is between 20% and 80%.  However, escape path marking patterns are well known in the art (e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 array in Fig. 9 and “… immediately recognizable as an exit row seat by virtue of … at least one repetitive array of embroidered, sewn, stitched or woven unidirectional touch-and-sight-recognizable symbols 955 on seat cushion 952 and on the forward-facing portion of seat 954, and array 958 on aisle-side seat skirt or side panel 959 …” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., an area fraction of the opaque regions in relation to the total area is ~50%) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
	In regard to claim 13 which is dependent on claim 1, while Bodle also discloses (first column 5 paragraph) that “… if we wanted to have an arrow, or the word EXIT or other words or pictograms, in a photoluminescent sign, or in the exit path line, we can do it by applying an opaque layer above the photoluminescent material, masking out the emitted light …”, the marking of Bodle lacks an explicit description that the transparent regions of the pattern have geometrically regular shapes.  However, escape path marking patterns are well known in the art (e.g., see 
    PNG
    media_image1.png
    210
    239
    media_image1.png
    Greyscale
 array in Fig. 9 and “… immediately recognizable as an exit row seat by virtue of … at least one repetitive array of embroidered, sewn, stitched or woven unidirectional touch-and-sight-recognizable symbols 955 on seat cushion 952 and on the forward-facing portion of seat 954, and array 958 on aisle-side seat skirt or side panel 959 …” in the last column 12 paragraph of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional escape path marking pattern (e.g., “repetitive array”) for the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional escape path marking pattern (e.g., the transparent regions have geometrically regular shapes) as the unspecified “arrow” or one of the unspecified escape path marking “pictograms” of Bodle.
	In regard to claim 17 which is dependent on claim 5, Bodle also discloses that the predefined first color tone is a color tone of a predefined multicolored pattern, and wherein the predefined brightness or the predefined saturation which results on the outer side of the escape path marking at the transparent regions of the planar element corresponds to that of the predefined pattern at a brightest point having the predefined first color tone (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer….
Claim(s) 9, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodle in view of Honigsbaum as applied to claim(s) 8 above, and further in view of Savagian et al. (US 2011/0296727).
	In regard to claims 9 and 20 which are dependent on claim 8, the marking of Bodle lacks an explicit description that the thickness of the planar element is between 20 and 30 μm or the thickness of a scratch protection lacquer layer is between 5 and 15 µm.  However, inks are well known in the art (e.g., see “… a UV-curable ink, such as Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging. The anti-slip treatment is applied only to the cover layer that covers the dark, e.g., black, areas of the graphics layer. The thickness of the anti-slip layer is not particularly important to the invention, but it is typically in the range of 1 to 4 mils (0.025-0.1 mm) …” in paragraph 48 of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ink (e.g., 0.025 mm thick UV-curable ink such as “Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging”) for the unspecified “dye or ink (or the like)” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ink (e.g., commercially available 25 μm thick UV-curing ink) as the unspecified “dye or ink (or the like)” of Bodle.
10 which is dependent on claim 8, Bodle also discloses that the planar element is applied as at least one printing ink in a printing method to the protective element (e.g., “… a photoluminescent sign or display comprising a photoluminescent layer of a first color, and markings of a second color overlying the photoluminescent layer, the markings being made with a dye or ink (or the like) that, in use, when overlaid, glows in the dark with a different color from that of the photoluminescent layer …” in the third column 5 paragraph).  The marking of Bodle lacks an explicit description that the at least one printing ink of the planar element is UV-curing.  However, inks are well known in the art (e.g., see “… a UV-curable ink, such as Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging. The anti-slip treatment is applied only to the cover layer that covers the dark, e.g., black, areas of the graphics layer. The thickness of the anti-slip layer is not particularly important to the invention, but it is typically in the range of 1 to 4 mils (0.025-0.1 mm) …” in paragraph 48 of Honigsbaum).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ink (e.g., 0.025 mm thick UV-curable ink such as “Shur­foot™ Anti-Slip which is a UV-curable silk screen printable ink from Polymeric Imaging”) for the unspecified “dye or ink (or the like)” of Bodle and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ink (e.g., dye or ink (or the like)” of Bodle.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodle (US 5,961,072) in view of Honigsbaum (US 6,499,421) and The Official Aircraft Interiors Expo 2011 Show Review (STG Aerospace unveils the latest innovation in photoluminescent (PL) floorpath marking; a unique pattern matching service (September 2011), 5 pages).
	In regard to claims 14-16, the cited prior art is applied as in claim 1.  Bodle also discloses an arrangement comprising the escape path marking and a floor covering arranged adjacent to the escape path marking, wherein the floor covering is a carpet (e.g., “… advantage of such opaque portions is that they can be used to cover or mask poor cutting of the carpet … photoluminescent strip may be attached to the carpet of the aircraft … aircraft's emergency exit floor path lighting system …” in the last column 2 paragraph and the third and fifth column 4 paragraphs), and wherein the escape path marking is designed such that, in an event of the dark environment, which is different from the event of external illumination of the arrangement according to the at least one predefined illumination scenario, the lighting element is configured to emit the emitted light which exits at the outer side of the escape path marking to create an escape path pattern that is different from the final visible pattern or color perceivable during the at least one predefined illumination scenario (e.g., “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque …” in the last column 2 paragraph or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the final visible pattern or color perceivable during the at least one … a translucent overlay, specially printed to match the surrounding carpet’s color and design, sit over the PL strip meaning the system is completely discreet when cabin lighting is on but just as effective as other SafTGlo variants if the lights go out …”.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the “opaque portions” of Bodle, in order achieve a final visible pattern comprising a pattern adapted to mimic a multicolored pattern of the carpet so that “the system is completely discreet when cabin lighting is on”.
Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 20 January 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach or suggest “wherein the planar grid element and the transparent pigmented element are arranged such that, in the event of external ” as recited in independent claim 1.  Examiner respectfully disagrees.  Bodle teaches or suggests a lighting element that glows in the dark with one or more luminescent colors to create an escape path pattern in the dark (e.g., see “… According to a first aspect of the invention we provide an emergency exit path lighting system comprising photoluminescent guide means adapted to indicate to a user a path for movement by emitting light photoluminescently … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer. Thus the sign can have both the background and the markings emitting light …” in the seventh column 1 paragraph and the second column 5 paragraph) wherein said one or more luminescent colors that glows in the dark can be modified by transmission through a color filer (e.g., see “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque … modifying the light transmission properties may include inserting a colored filter underneath the cover or may include using a UV protective layer which modifies the color of the light passing through it … some dyes/stains/inks can, when applied over a photoluminescent layer, glow in the dark with a different color to that of the photoluminescent layer…” in the first column 3 paragraph).  Further a dark environment event having illumination mainly (or only) from said lighting element that glows in the dark is different from an external illumination event having illumination mainly from an external illumination source (different from said lighting element).  It is important to recognize that the scope said external illumination source include external illumination characterized by one or more external illumination colors (e.g., a modified reflections of said one or more external illumination colors from different components of the escape path marking.  Bodle also teaches painted potions that have at least one color that is visible only in reflected light because said painted potions are opaque wherein said painted potions “can be used” to achieve an optional advantage of covering or masking the carpet (e.g., see “… transparent … cover may have portions which are stained, painted, dyed or otherwise modified to change the light transmission properties of the cover. Preferably these portions are opaque. An advantage of such opaque portions is that they can be used to cover or mask poor cutting of the carpet …” in the last column 2 paragraph).  Thus the cited prior art teaches or suggests a final color pattern visible or perceivable, upon external illumination, at the outer side the escape path marking results from color impressions from a mixture of colors of opaque portions that were “stained, painted, dyed or otherwise modified” and the first color tone provided by “colored filter” in the transparent regions.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in independent claim 1 and claims dependent thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884